The mortgagee, Joseph Perkins, holding a security for his own benefit and the benefit of his wife, was a trustee of the fund constituting the security for the purposes declared, namely, his own support for life and the support of his wife.
For the complete execution of the trust, the court in a bill in equity will see that a trustee is not wanting. The mortgagee having died, and the fund not having been appropriated for the purpose declared, a trustee is appointed, and he is to be made a party in this bill. The trustee is empowered to appropriate the income of the land and so much of the principal as may be necessary for the support of the plaintiff, and to this end may make public or private sale of the land.
Case discharged.
SMITH, J., did not sit: the others concurred.